Citation Nr: 1025394	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-22 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left leg 
disability.

2.  Entitlement to service connection for a left leg disability.  

3.  Entitlement to service connection for residuals of a right 
leg injury, to include a right knee disability.  

4.  Entitlement to an initial evaluation in excess of 30 percent 
prior to September 15, 2008, for post-traumatic stress disorder 
(PTSD) and in excess of 70 percent after September 15, 2008.

5.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right leg injury, to include scars.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to September 1972.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico, which granted the Veteran service connection for PTSD, 
assigning a 30 percent rating, continued the 20 percent 
evaluation for scars of the right leg, and confirmed the previous 
denial of service connection for a left leg disability.  The 
Veteran's rating for PTSD was subsequently increased to 70 
percent disabling in a September 2009 rating decision.  

The issues have been recharacterized to comport to the evidence 
of record.

The RO addressed the new and material evidence issue in the 
rating decision on appeal.  Irrespective of the RO's action, the 
Board must decide whether the appellant has submitted new and 
material evidence to reopen the claim of service connection for a 
left leg disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  





FINDINGS OF FACT

1.  The RO last denied entitlement to service connection for a 
left leg injury in a March 2002 rating decision.  The appellant 
received timely notice of the determination but did not appeal, 
and that denial is now final.

2.  Evidence received since the March 2002 rating decision is not 
cumulative or redundant and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a left leg disability.  

3.  Resolving all doubt, the competent evidence shows a 
relationship between the current left leg disability and service, 
and, in alternative, that the Veteran's current left leg 
disability is caused by his service-connected residuals of a 
right leg injury.

4.  Resolving all doubt, the competent evidence shows a 
relationship between the current residuals of a right leg injury, 
to include a right knee disability, and service. 

5.  The Veteran's PTSD is manifested by no more than occupational 
and social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks; and a GAF score of 55 prior to September 15, 
2008; and by no more than occupational and social impairment with 
deficiencies in most areas, and a current GAF score of 45, after 
September 15, 2008.

6.  The Veteran's residuals of a right leg injury, to include 
scars, is characterized by scars of less than 72 square (sq.) 
inches (465 sq. centimeters (cms)), and the competent medical 
evidence shows that it does not cause separate symptoms or 
limitation of motion.






CONCLUSIONS OF LAW

1.  New and material evidence has been received since the March 
2002 rating decision, and the claim of entitlement to service 
connection for a left leg disability is reopened.  38 U.S.C.A. § 
5108 (West 2002 and Supp. 2009); 38 C.F.R. § 3.156 (a) (2009).

2.  The criteria for service connection for a left leg disability 
have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).

3.  The criteria for service connection for residuals of a right 
leg injury, to include a right knee disability, have been met.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).

4.  The criteria for an initial evaluation in excess of 30 
percent for PTSD prior to September 15, 2008, have not been met, 
and the criteria for an initial evaluation in excess of 70 
percent for PTSD after September 15, 2008, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 
9411 (2009).

5.  The criteria for an evaluation in excess of 20 percent for 
the service-connected residuals of a right leg injury, to include 
scars, have not been met.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2009); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7801-7805 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Reopening the claim of service connection for a left leg 
disability, and residuals of a right leg injury, to include a 
right knee disability, have been considered with respect to VA's 
duties to notify and assist.  Given the favorable outcome noted 
above, no conceivable prejudice to the Veteran could result from 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The issue of the evaluation to be assigned the now-service 
connected PTSD is a "downstream" issue.  Hence, additional 
notification is not required.  See Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) aff'd by Hartman v. Nicholson, No. 06-7303 (Fed. 
Cir. Apr. 5, 2007).  Notwithstanding, the RO provided the 
appellant with pre-adjudication notice with regard to the claim 
of service connection for PTSD, including that concerning the 
issue of establishing evaluations and effective dates, in 
December 2005 and March 2006 letters.  

The RO provided the appellant with pre-adjudication notice with 
regard to the claim of an increased rating for his scars 
disability, including that concerning the issue of establishing 
evaluations and effective dates, in December 2005 and March 2006 
letters.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, and; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim, and the relative 
duties of VA and the claimant to obtain evidence.  See Vazquez- 
Flores v. Shinseki, No. 08- 7150 (Fed. Cir. Sept. 4, 2009).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, and afforded the Veteran medical 
examinations and opinions as to the existence and severity of his 
disabilities.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claim file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.

II.  New and Material Claim

The appellant seeks to reopen his claim of entitlement to service 
connection for a left leg disability.  

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must present 
a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156 (a).

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied entitlement to service connection for a left leg 
disability in a March 2002 rating decision because the evidence 
did not link the Veteran's current left leg condition to any 
disease or injury of incident during service.  The Veteran did 
not appeal this decision, so it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.

Evidence submitted since the March 2002 rating decision 
pertaining to the Veteran's left leg disability includes an 
August 2006 VA examination report noting that while riding a 
motorcycle during service he collided with a vehicle, which 
resulted in a huge avulsion of the right leg.  The motorcycle 
landed on top of the left leg and needed to be lifted off.  A 
diagnosis of left knee, small button osteophyte lateral femoral 
condyle; status post partial medial and lateral meniscectomies 
with operative finding Grade III chondromalacia, was given.  The 
examiner also noted a diagnosis of degenerative joint disease 
(DJD) of both knees per x-ray findings.  The examiner opined, in 
part, that it is as likely as not that the chondromalacia is 
related to the original bilateral complaints during service.  It 
is commonly known that Air Force personnel consistently under-
reported health problems in order to continue flying.  

The August 2006 VA examination report is new because it is not 
duplicative of evidence considered by the RO at the time of its 
March 2002 rating decision.  

The August 2006 VA examination report clearly relates to the 
unestablished fact and the reason for the previous denial of his 
service connection claim; that is, whether the Veteran's current 
left leg disability is related to service as required by 38 
C.F.R. § 3.303.  Likewise, the newly submitted August 2006 VA 
examination report is not cumulative or redundant of existing 
evidence, and presents a reasonable possibility of substantiating 
the claim.  Thus, the newly submitted evidence is material.   

Accordingly, reopening the claim of entitlement to service 
connection for a left leg disability is warranted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156 (a).

III.  Service Connection for a Left Leg Disability and a Right 
Knee Disability

The Veteran seeks service connection for a left leg disability, 
and residuals of a right leg injury, to include a right knee 
disability.  The Veteran contends that his current knee 
disabilities are related to injuries during service and that his 
discharge physical contains complaints of knee problems.  He also 
contends that current medical evidence establishes that his 
current knee disabilities are related to his in-service 
motorcycle accident.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection may also be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
requires evidence of a connection to a service- connected 
disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran was granted service connection for residuals of an 
injury to the right leg in a January 1973 rating decision.  The 
Veteran was assigned a 20 percent rating under 38 C.F.R. § 4.118, 
DC 7801, for a scar, effective September 27, 1972.  However, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the Veteran, as well as the entire history of the 
Veteran's disability as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), as the evidence indicates.  Furthermore, 
Diagnostic Code 7805 addresses scars and indicates they can be 
rated on limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.  Thus, 38 C.F.R. Parts 3 and 4 contemplates 
that an injury can result in a scar and underlying 
musculoskeletal disability, both of which can be service-
connected.  

The record shows current left leg and right knee disabilities.  
February 2006 private treatment records note an impression of 
total derangement of the left knee.  An August 2006 VA 
examination report notes diagnoses of DJD, both knees, per x-ray 
findings.  A July 2007 VA treatment record notes that the Veteran 
was given an assessment of traumatic arthritis of the left knee.  
A September 2007 VA treatment record notes that the Veteran had 
complaints of left knee pain; impressions of complete tear of the 
anterior cruciate ligament displaced bucket handle tear of medial 
meniscus as well as degenerative changes within the knee were 
given.  

The Veteran STRs do not appear to contain details of the 
Veteran's injury to his right leg  However, the largely illegible 
separation examination from the Veteran's period of active 
service, dated July 1972, appears to note an injury to the right 
leg and the Veteran has been service connected for scars, 
residuals of injury, right leg, effective September 27, 1972.  

The Veteran's August 1976 quadrennial examination for his U.S. 
Air Force Reserve (USAFR) period of service notes that the 
Veteran has scars on his right leg, and that he has occasional 
pain in both knees.  The Veteran injured his right leg and knee 
in 1971 secondary to motorcycle accident.  There is no evidence 
of record indicating that the Veteran had an incurrent injury to 
either knee between his period of active and reserve service.  

The Veteran claims that during the 1971 motorcycle accident he 
experienced knee pain and problems.  The Veteran is competent to 
report symptoms, such as knee pain resulting from an injury 
during an accident.  Charles v. Principi, 16 Vet. App. 370 (2002) 
(finding a Veteran competent to testify to symptomatology capable 
of lay observation).  Furthermore, the Veteran's STRs and 
separation examination from his USAFR period of service 
corroborate the Veteran's complaints of knee pain during active 
service.   

As the record shows current knee disabilities and an injury 
during service, the determinative issue is whether these are 
related, or whether the current knee disabilities are caused or 
aggravated by the service-connected residuals of a right leg 
injury.  

January 2006 and July 2007 VA treatment records note that the 
Veteran was given an assessment of traumatic arthritis of the 
left knee.  The treating physician noted that most likely the 
Veteran's left leg injury is directly related to his accident, 
which caused injuries to his right leg or due to favoring his 
left leg over his right leg because of injuries to his right leg.  

A February 2006 private medical letter notes that the Veteran 
reports a history of a motorcycle accident in the 1970s.  At that 
point he had significant soft tissue injury to his right knee as 
well as a bending injury to his left knee.  He really did not 
notice any significant issues to his left knee because of the 
difficulty he was having with his right knee.  

An August 2006 VA examination report notes diagnoses of DJD of 
both knees per x-ray findings.  Additionally diagnoses of right 
knee DJD, well corticated osseous fragment at the distal patellar 
ligament, possibly from old or old trauma, symptomatic with 
limitation of motion and weakness, and left knee small button 
osteophyte, lateral femoral condoyle, status post partial medial 
and lateral meniscectomies with operative finding Grade III 
chondromalacia, were given.  The examiner was posed the question 
of whether the left and right knee conditions are secondary to 
the service-connected scars, residuals of right leg injury.  His 
medical opinion was that they were caused by or a result of the 
injury.  The rationale for his opinion was that the right knee 
radiographs support the relationship between either the original 
trauma and the current DJD findings.  The "... active duty 
excerpts support that there was occasional pain in BOTH knees, 
but not severe enough to seek medical attention."  The examiner 
noted further that it is less likely that the present left knee 
meniscectomy condition is related to the original injury, but it 
is as likely as not that the chondromalacia is related to the 
original bilateral complaints during service.  

There is no medical evidence of record that indicates that the 
Veteran's current left leg or right knee disabilities are not 
related to his in-service injury or that they are not caused by 
his service-connected residuals of a right leg disability.  
Therefore, given the January 2006 and July 2007 VA treatment 
records and August 2006 VA examination report, which are 
competent medical evidence, the evidence is at least in equipoise 
and any doubt is resolved in the Veteran's favor.  

Accordingly, service connection for a left leg disability and 
residuals of a right leg injury, to include a right knee 
disability, is warranted.

IV.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider 
the potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection, or on appeal 
of a subsequent denial of an increased rating, it may be found 
that are varying and distinct levels of disability impairment 
severity during an appeal.  So, staged ratings (different 
disability ratings during various time periods) are appropriate 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Initial PTSD Evaluation

The Veteran seeks an evaluation in excess of 30 percent for PTSD 
prior to September 15, 2008, and in excess of 70 percent after 
September 15, 2008.  The Veteran contends that his PTSD causes 
anger issues, which affect his employment, sleep disorders, eye-
hand coordination, and handshakes during work, and that his PTSD 
affects his employment and personal life in a negative manner.  

The RO originally granted service connection for PTSD in October 
2006, assigning a 30 percent rating with an effective date of 
November 25, 2005.  A September 2009 rating decision increased 
the Veteran's rating for PTSD to 70 percent, effective September 
15, 2008.  The Veteran's PTSD disability is rated under 38 C.F.R. 
§ 4.130, DC 9411.

Under the general rating formula for mental disorders a 30 
percent disability rating is assigned when there is occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  See 38 C.F.R. § 4.130, DC 9411.  

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule are 
not intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or social 
impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 51-60 involves moderate symptoms, such as flat affect 
and circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers.)  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  See Carpenter v. Brown, 8 
Vet. App. 240, 242-244 (1995).  

1.  Evaluation in Excess of 30 percent for PTSD prior to 
September 15, 2008

A VA examination was conducted in February 2006.  The examiner 
noted a review of the Veteran's claim file.  Following service, 
the Veteran worked for the police department, then went to law 
school.  Since then he has been working at various attorney jobs.  
He does not have any friends, and does not want any.  He 
considers himself a heavy drinker.  A mental status examination 
revealed that the examiner could not elicit any impairment of 
thought processes, but there are times he cannot remember things 
he is trying to recall.  He denies delusions and hallucinations.  
After the first 10 minutes of the interview he became completely 
appropriate and interactive.  He has been homicidal, but has 
never really made an attempt to kill anyone; he "just wanted 
to."  He is neat and clean and obviously maintains his hygiene.  
His orientation for person, place, and time is intact.  When he 
is stressed he has problems with memory, but under normal 
circumstances, both his short-term and long term memory are 
intact.  He denies any obsessive or ritualistic behaviors that 
interfere with his routine activities.  His rate and flow of 
speech are regular and lack irrelevancies or illogicalities.  He 
does occasionally have panic attacks.  It will happen once or 
twice a week for a few times, and then not again for six months.  
He denies depression, however he only sleeps two hours a night 
and looks somewhat depressed.  I think that he is mildly 
depressed and has become accustomed to it.  He has no impairment 
of his impulse control; however, when he was a police person 
there may well have been.  His sleep impairments includes 
sleeping only 2 hours per night and severe nightmares.  He denies 
being tired and his substance use is pretty high.  The Veteran 
has recurrent intrusive recollections of the war, nightmares, no 
friends, and dissociation and flashbacks.  A diagnosis of PTSD, 
severe ,was given, and a GAF score of 55 was assigned.  The 
Veteran is very intelligent, probably a mild alcoholic, is able 
to function well in job, and assumes routine responsibility for 
his self-care and his role in his family.   

On the whole, prior to September 15, 2008, the evidence more 
nearly approximates the criteria for a 30 percent, rather than a 
50 percent, rating.  The medical evidence does not demonstrate 
findings of flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment, or; 
impaired abstract thinking, which would be indicative of 
occupational and social impairment with reduced reliability and 
productivity.  See 38 C.F.R. § 4.130, DC 9411.  The Veteran was 
noted to have mild depression, occasional panic attacks, and 
sleep impairment, which are symptoms of a severity prescribed for 
a 30 percent, not a 50 percent, rating.  Id.  Difficulty in 
establishing and maintaining effective social relationships and 
one notation of homicidal thoughts were noted, however, these 
factors alone, without other symptoms of the severity proscribed 
for a 50 percent rating, more nearly approximate a 30 percent 
rating.  Furthermore, a GAF score of 55 does not alone warrant a 
50 percent rating for PTSD in the absence of symptoms of the type 
or severity prescribed for a 50 percent rating.  As the criteria 
for assignment of the next higher 50 percent rating are not met, 
the criteria for the even higher rating of 70 percent are 
likewise not met.  



2.  Evaluation in Excess of 70 percent after September 15, 2008

A VA examination was conducted in September 2008, the examiner 
noted that there is no treatment for a mental disorder or any 
hospitalizations.  The Veteran has been married since 1982, but 
describes his marriage as difficult.  There is no history of 
suicide attempts or violence.  The examiner noted that PTSD 
symptoms, including irritability, angry outbursts, and depressed 
mood with suicidal ideation, have interfered with his 
interpersonal relationships at home and work.  He describes his 
relationship with his children as good.  He drinks a 6 pack of 
beer a night.  A psychiatric examination revealed that the 
Veteran was casually dressed and neatly groomed, had persistent 
mannerisms, unremarkable speech, a constricted affect, and a 
depressed mood, which was also described as bored.  The Veteran 
had a short attention span and was able to do serial 7s, was 
oriented to person, time, and place, had an unremarkable thought 
process, suicidal ideation, and no delusions.  The Veterans 
understands the outcome of his behavior and that he has a 
problem, his intelligence was above average, and he has sleep 
impairment.  It was also noted that he has sleep apnea.  The 
Veteran has no hallucinations, exhibits no inappropriate 
behavior, and has panic attacks, which he described as chest pain 
with difficulty breathing several times a year.  He has passive 
suicidal ideation without intent or plan.  He has poor impulse 
control; no episodes of violence.  The Veteran is irritable and 
has angry outbursts.  He maintains minimum hygiene and has 
problems with activities of daily living, such as sports and 
recreational activities.  He is no longer able to shoot a gun 
with one hand due to shakiness.  His remote, recent, and 
immediate memory is normal.  The Veteran has recurrent and 
intrusive recollections of service, and avoids thoughts, 
feelings, and conversations associated with the trauma.   He 
feels detached or estranged from others, has a restricted range 
of affect, and increased arousal characterized by difficulty 
falling asleep, irritability, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  Flashbacks and 
psychological distress occur monthly.  The Veteran attributes the 
difficulties in his marriage and interpersonal relationship to 
his PTSD symptoms.  The Veteran's occupation is as an assistant 
district attorney.  He lost less than 1 week from work in the 
last year.  The Veteran reported decreased concentration at work.  
A diagnosis of PTSD, chronic, was given, and a GAF of 45 was 
assigned.  

On the whole, after September 15, 2008, the evidence more nearly 
approximates the criteria for a 30 percent rating, rather than a 
70 or even a 50 percent, rating.  Notwithstanding this the 
Board will not disturb the Veteran's 70 percent rating.  
The medical evidence does not demonstrate findings of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; gross inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; or memory loss for names of close relatives, own 
occupation, or own name, which would be indicative of total 
occupational and social impairment.  Nor does the evidence 
indicate any symptoms of a severity warranting the Veteran's 
current 70 percent rating except perhaps some suicidal ideation, 
which was noted to not involve any actual intent.  The Veteran's 
inability to have any friends or arguing with his wife doesn't 
indicate total occupational and social impairment or occupational 
and social impairment with deficiencies in most areas.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Furthermore, a GAF score 
of 45 indicates only serious symptoms, and does not alone warrant 
a higher rating for PTSD.  See Carpenter, 8 Vet. App. at 242-244.  

At no time since the pendency of the Veteran's claim has his PTSD 
disability met or nearly approximated the criteria for the next 
higher rating, and further staged ratings are not for 
application.  See Hart, 21 Vet. App. 505.

The Veteran may genuinely believes that the severity of his PTSD 
disability warrants higher ratings.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the extent 
of his PTSD disability, and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinions 
provided by the medical professionals of record which indicate 
that the Veteran's PTSD disability does not warrant higher 
ratings for either time period.  See Jandreau, 492 F.3d at 1372.  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an increased rating for PTSD either 
before or after September 15, 2008, is not warranted.  See 
Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

B.  Evaluation of Scars of the Right Leg

The Veteran seeks an evaluation in excess of 20 percent for scars 
of his right leg.  

The Veteran was granted service connection for a scar of the 
right leg in January 1973, with a 20 percent rating under 38 
C.F.R. § 4.118, DC 7801, effective September 27, 1972.  The 
Veteran's 20 percent rating was continued under the same 
diagnostic code in the October 2006 rating decision on appeal.  

Two amendments were made to the criteria for rating the skin, 
effective August 30, 2002 and October 23, 2008.  See 67 Fed. Reg. 
49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7833 (2002); 73 Fed. Reg. 54,708 (September 23, 
2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 
7805 (2009)).  Generally, in a claim for an increased rating, the 
Board considers both the former and current schedular where the 
rating criteria are amended during the course of an appeal.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, the 
amendments to the rating criteria in 2002 occurred before the 
Veteran filed his increased rating claim in July 2005, and the 
amended regulations effective October 2008 are only applicable to 
claims received on or after October 23, 2008.  See 73 Fed. Reg. 
54,708 (September 23, 2008).  Therefore, the rating criteria in 
effect prior to August 2002 and the amended regulations effective 
October 2008 will not be addressed in the present decision.  

A VA examination was conducted in February 2006.  The examiner 
noted a review of the Veteran's claim file.  The examiner noted 
that the Veteran's scar involves pain, but no skin breakdown.  A 
physical examination noted that the Veteran's scars was on his 
right lower extremity, below his knee.  One was 23 cms by 1-2 
cms, one was 9 cms by 3 cms, and one was 26 cms by 2-4 cms.  The 
scars were tender to palpitation, were inflamed, were not 
elevated, involved edema, and had skin ulceration or breakdown 
over the scars, but did not have a keloid formation.  There was 
adherence to underlying tissue.  The scars were hyper pigmented 
and scaly and lacked normal color.  There was underlying tissue 
loss.  The size of the tissue loss is 3.5 cms by .5 cms.  The 
scars did not involve disfigurement of the head, face, or neck, 
or result in limitation of motion or loss of function.  

A July 2009 VA treatment record notes that the Veteran has a scar 
of his right leg.  

A scar, like the Veteran's not involving the head, face, or neck 
can be rated under Diagnostic Codes 7801, 7802, 7803, 7804, 
and/or 7805.  38 C.F.R. § 4.118.  However, assigning multiple 
ratings for the Veteran's right leg scars would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14.

Under Diagnostic Code 7801, scars, other than of the head, face 
or neck, that are deep or that cause limited motion warrant a 30 
percent rating when they cover an area or areas at least 72 
square (sq.) inches (465 sq. cm.), but less than 144 sq. inches 
(929 sq. cms).  38 C.F.R. § 4.118.  Under DCs 7802, 7803, and 
7804 a maximum 10 percent rating is warranted for a scar.  

Scars in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with § 4.25 of 
this part.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  
The medical evidence of record indicates that the Veteran's scars 
are all on his right leg and thus can be assigned only one 
rating.  

The Veteran cannot receive a rating in excess of his current 20 
percent rating for his scar disability under DCs 7802, 7803, or 
7804.  38 C.F.R. § 4.118.  

Under DC 7801, the diagnostic code under which the Veteran's 
disability is currently rated, scars which are deep or that cause 
limited motion warrant a 30 percent rating when they cover an 
area or areas at least 72 sq. inches (465 sq. cm.).  The February 
2006 VA examination shows that the numerical sum of the Veteran's 
3 scars do not come close to approaching the required area of at 
least 465 sq. cms.  Thus, the Veteran is not entitled to a 30 
percent rating for his scar disability under DC 7801.  Id.  

Diagnostic Code 7805 addresses scars and indicates they can be 
rated on limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.  The February 2006 VA examination report notes 
that the Veteran's scar disability itself does not result in 
limitation of motion or loss of function.  Thus, the Veteran is 
not entitled to a rating pursuant to DC 7805.  Id.  

The Veteran genuinely believes that the severity of his scar 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected disability, and his views are 
of no probative value.  And, even if his opinion was entitled to 
be accorded some probative value, it is far outweighed by the 
detailed opinions provided by the VA medical professional, which 
show that the criteria for a rating in excess of 20 percent for 
his scars of the right leg have not been met.  See Jandreau, 
supra; Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.71a.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an increased rating for scars of the 
right leg is not warranted.  See Gilbert, 1 Vet. App. at 53-56; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Nor does the Veteran qualify for extra-schedular consideration 
for his service-connected PTSD or scars of the right leg.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis 
for determining whether an extra- schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability and 
the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id. see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

The record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms that the Veteran 
describes and the findings made by the various mental health 
professionals are the symptoms included in the criteria found in 
the rating schedule for mental disabilities and scars.  And, as 
discussed above, when the Veteran's symptoms and the effects of 
his PTSD and scar disability are compared to the criteria in the 
ratings schedule, his ratings more than accurately reflects the 
level of severity of his PTSD and accurately reflect the level of 
severity of his scars of the right leg.  The schedular criteria 
are not inadequate for rating this Veteran's disabilities, and 
therefore the Veteran does not qualify for extra-schedular 
consideration for his service-connected PTSD or scars of the 
right leg.  


ORDER

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a left leg disability, 
to this extent only the claim, is granted.

Entitlement to service connection for a left leg disability is 
granted.

Entitlement to service connection for residuals of a right leg 
injury, to include a right knee disability, is granted.  

Entitlement to an initial evaluation in excess of 30 percent 
prior to September 15, 2008, for post-traumatic stress disorder 
(PTSD) and in excess of 70 percent after September 15, 2008 is 
denied.




Entitlement to an evaluation in excess of 20 percent for 
residuals of a right leg injury, to include scars, is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


